         

EXHIBIT 10.1
SEVERANCE, NONDISCLOSURE, NONSOLICITATION AND NONCOMPETE AGREEMENT
     This Agreement (“Agreement”) is made and entered into as of the 2nd day of
July, 2010, by and between Cynthia Almond (“Employee”) and PFSweb, Inc. (the
“Company”).
RECITALS
     A. The Company and its subsidiaries are engaged in the business of, among
other things, eCommerce and business process outsourcing, master distribution of
consumable supplies and other products and online discount retailing.
     B. The Company has spent significant time, effort, and money to acquire and
develop certain goodwill and Proprietary Information (as defined below) that it
considers vital to its business and goodwill, and which has become of great
value to the Company.
     C. The Company’s Proprietary Information will necessarily be communicated
to and acquired by Employee in the course of his or her employment, and the
Company desires to provide a severance payment to Employee, only if, in doing
so, it can protect its Proprietary Information and goodwill.
     D. The parties agree and acknowledge that, in light of Employee’s
employment relationship with the Company, and in light of Employee’s access to
its Proprietary Information, the restrictive covenants contained in this
Agreement are essential to protect the legitimate business interests of the
Company.
     E. The obligations of the Employee contained herein, including Section 4
herein, shall run to the benefit of the Company and its subsidiaries, and, for
such purpose, all references herein to the “Company” shall be deemed to include
the Company and each of its direct and indirect subsidiaries.
     F. The foregoing recitals are incorporated into this Agreement.
     NOW, THEREFORE, in consideration of the benefits to be derived from the
mutual observance of the agreements and covenants hereinafter contained, the
parties agree as follows:
     1. Employment. Employee shall devote his or her entire professional time to
his or her employment with the Company and shall expend his or her best efforts
on behalf of the Company. Employee agrees to abide by all policies, rules,
regulations, and decisions adopted by the Company during the Employee’s
employment with the Company. Except upon prior written consent by the Company,
Employee will not, during any time he or she is employed by the Company:(i)
accept any other employment; or (ii) engage, directly or indirectly, in any
other business activity (whether or not pursued for pecuniary advantage) that
might interfere with Employee’s duties and responsibilities under this Agreement
or create a conflict of interest with the Company. Notwithstanding the
foregoing, Employee may: (a) continue to serve on the boards of directors and
advisory boards as shall not materially detract from the performance of the
Employee’s duties under this Agreement and to which the Company shall have given
its prior written consent and (b) accept such speaking engagements as shall not
materially distract from the performance of the Employee’s duties under this
Agreement and as may benefit his or her position with the Company.
     2. Severance.
          (a) At any time, the Company or Employee may terminate Employee’s
employment for any or no reason, with or without Cause, and without prior
notice. The Company will pay Employee all compensation then due and owing.
Thereafter, all of the Company’s obligations to Employee, however arising, shall
cease, except as set forth below.
          (b) If the Company without Cause (as defined below) terminates
Employee’s employment, then, upon execution of a release agreement that is
reasonably acceptable to the Company’s Board of Directors, and

 



--------------------------------------------------------------------------------



 



subject to Employee’s continuing compliance with his or her obligations
hereunder, including the obligations set forth in Section 4 hereof, Company
shall pay Employee an equivalent of nine months of Employee’s then base salary.
This severance payment will be paid in equal installments over a period of nine
months, net of any withholdings and taxes and in accordance with the Company’s
ordinary pay policies. After the Company has satisfied its severance payment
obligations under this paragraph, all obligations of the Company under this
Agreement shall immediately cease
          (c) Notwithstanding paragraphs (a) and (b) above, the Company may
terminate Employee’s employment for Cause at any time, without prior notice, and
without any obligation to pay any severance, provided, however, Employee may not
be terminated for Cause under the provisions of clauses (d) (i), (ii), or (v),
below, unless the Employee is first given written notice by the Company of the
matter or matters that are alleged to constitute Cause and is afforded a
reasonable time to effect a cure and the opportunity to address the matter at a
meeting or a conference call of the Company’s Board of Directors. If Employee is
terminated for Cause, the Company shall pay Employee all compensation to which
he or she is entitled up through the date of termination and thereafter, all
obligations of the Company shall immediately cease.
          (d) For purposes of this Agreement, the term “Cause” shall mean: (i) a
material breach of any term set forth in this Agreement; (ii) Employee’s failure
to follow the reasonable instructions of the Company; (iii) misconduct on
Employee’s part that is materially injurious to the Company, monetarily or
otherwise, including misappropriation of trade secrets, fraud, or embezzlement;
(iv) Employee’s conviction for fraud or any other felony; or (v) if Employee
exhibits in regard to his or her employment unavailability for service,
misconduct, dishonesty, or habitual neglect.
          (e) Notwithstanding the foregoing, in addition to the payments
described in paragraph (b), all of Employee’s medical, dental and insurance
benefits (the “Benefits”) will continue until the last day of the ninth (9th)
month following the termination of employment for Employee and his or her
dependents under the same terms as prior to termination. For the maximum
available period following the expiration of the foregoing nine month period,
Employee will be offered the option of continuing health insurance benefits
under COBRA at Employee’s sole expense.
          (f) The parties agree that it is the intent of the parties to comply
with the applicable provisions of Section 409A of the Internal Revenue Code, and
this Agreement may be amended, as reasonably requested by either party, as may
be necessary to fully comply with said Section 409A and all related rules and
regulations in order to preserve the payments and benefits provided hereunder
without additional cost to either party.
          (g) The provisions of this Agreement shall not affect the terms and
conditions of any Company issued stock options held by the Employee, and the
Employee’s right to exercise any such stock options shall be governed by the
terms and provisions of such stock options and the applicable plan(s) under
which such stock options have been issued.
     3. Termination Obligations.
          (a) In the event of any termination of Employee’s employment for any
reason, Employee shall be deemed to have resigned voluntarily from all offices,
directorships, and other positions held with the Company, if he or she was
serving in any such capacities at the time of termination.
          (b) Employee will cooperate with the Company in the winding up or
transferring to other employees any pending work or projects. Employee will also
cooperate with the Company in the defense of any action brought by any third
party against the Company that relates to Employee’s employment with the
Company.
          (c) Employee agrees that all property, including, without limitation,
all equipment, tangible Proprietary Information, documents, books, records,
reports, notes, contracts, lists, computer disks (and other computer-generated
files and data), and copies thereof, created on any medium and furnished to,
obtained by, or prepared by Employee in the course of, or incident to his or her
employment, belongs to the Company and shall be returned promptly to the Company
upon termination of his or her employment.

 



--------------------------------------------------------------------------------



 



     4. Proprietary Information; Non-Disclosure; Non-Solicitation and
Non-Compete.
          (a) Proprietary Information: For purposes of this Agreement,
“Proprietary Information” means all information and any idea in whatever form,
tangible or intangible, whether disclosed to or learned or developed by
Employee, pertaining in any manner to the business of the Company or to the
Company’s affiliates (including subsidiaries), consultants, customers, and
business associates, unless: (i) the information is or becomes publicly known
through lawful means; (ii) the information was rightfully in Employee’s
possession or part of my general knowledge prior to his or her employment by the
Company; or (iii) the information is disclosed to Employee without confidential
or proprietary restriction by a third party who rightfully possesses the
information and did not learn of it, directly or indirectly, from the Company.
Employee further understands that the Company considers the following
information to be included, without limitation, in the definition of Proprietary
Information: (a) techniques, development tools and processes, computer
printouts, computer programs, design manuals; (b) information about costs,
profits, revenues, margins and markets; (c) plans for future development and new
product concepts; (d) customer names, addresses, telephone numbers, facsimile
numbers, credit card numbers, contact persons and customer preferences;
(e) vendor names, addresses, telephone numbers, facsimile numbers, contact
persons, vendor preferences and pricing; (f) marketing plans, bidding
information, costs of product, services and other items, proposal information,
proposal methods and policies, price schedules, product profit margins, price
setting methods and policies, customer service methods and policies and service
plans and policies; (g) product plans, product development plans, product
specifications, sources of supply, methods of operation and related materials
conceived, created or reduced to practice in the performance of services for the
Company; (h) the Company’s business plans, accounting records, computer records,
computer systems, networking and telecommunication systems, management
information systems and programs, audits and other financial data related to
products and services provided by the Company; (i) labor rates, commission rates
and plans, commission schedules, employee lists, employee performance
evaluations and related information, employee titles, outside contracting
sources and rates, benefit costs and research reports; and (j) all documents,
books, papers, and other data of any kind and description, including electronic
data recorded or retrieved by any means, that have been or will be given to me
by the Company (or any affiliate of it), as well as written or verbal
instructions or comments.
          (b) Non-Disclosure. Employee agrees that his or her work with the
Company involves access to and creation of Proprietary Information. Employee
further agrees to hold all Proprietary Information in strict confidence and
never to use or disclose any Proprietary Information to anyone at any time,
including after the termination of his or her employment, except to the extent
necessary to carry out his or her responsibilities as an employee of the
Company, or as specifically authorized in writing by an authorized officer of
the Company, other than Employee.
          (c) Non-Solicitation: Employee understands and agrees that, because of
his or her responsibilities at the Company, he or she will help to develop, and
will be exposed to the Company’s business strategies, information on customers
and clients, and other valuable Proprietary Information, and that use or
disclosure of such Proprietary Information in breach of this Agreement would be
extremely difficult to detect or prove. Employee acknowledges that the Company’s
relationships with its employees, customers, clients, vendors, and other persons
are valuable business assets. Therefore, Employee agrees as follows:
          (i) Employee shall not, for a period of nine months following the
termination of his or her employment, however arising, directly or indirectly
solicit, induce, recruit, or encourage any officer, director, or employee of the
Company, or any of the Company’s affiliates, to leave the Company or terminate
his or her employment with the Company;
          (ii) Employee shall not, for a period of nine months following the
termination of his or her employment, however arising, directly or indirectly:
(A) divert or attempt to divert any business from the Company or any of the
Company’s affiliates; (B) interfere with any business relationship or contract
between the Company, including the Company’s affiliates, and any of its
customers, clients, members, vendors, business partners, or suppliers; or
(C) for the purpose of selling products or services competitive with the
Company’s or the Company’s affiliates, solicit any person, firm, corporation or
entity of any kind, that was a customer, client or prospective client of the
Company at any time during the one year period preceding the termination date of
Employee’s employment.

 



--------------------------------------------------------------------------------



 



          (d) Non-compete. In consideration of the Company’s promise to pay the
severance payment contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Employee
covenants and agrees that Employee shall not, for a period of nine months
following the termination of his or her employment, however arising, directly or
indirectly, develop, manage, finance, be employed by, provide consulting
services to, own or operate, or own a controlling interest in any entity, or
otherwise be engaged in any business or activity which is the same or similar to
any business or activity of the Company, in whole or in part, including, without
limitation, any business or activity engaged in by the Company at any time
during the 12 months prior to the termination of the Employee’s employment or
any business or activity known by the Employee to be proposed, contemplated or
considered by the Company to be engaged in at any time during the 12 months
following the termination of the Employee’s employment by the Company.
          (e) Injunctions. Employee acknowledges that the restrictions contained
in Section 4 are reasonable and necessary in view of the nature of Company’s
businesses, in order to protect the legitimate interests of Company, and that
any violation thereof would result in irreparable injury to Company. Therefore,
Employee agrees that, in the event of a breach or threatened breach by Employee
of the provisions of the paragraphs above, the Company shall be entitled to
obtain from any court of competent jurisdiction, preliminary and permanent
injunctive relief restraining Employee from any violation of the foregoing.
          (f) For purposes of this Agreement, “directly or indirectly” means in
the Employee’s individual capacity for his or her own benefit or for the benefit
of any other person, or as an employee, officer, director, agent,
representative, consultant, advisor, shareholder, partner, member or other
principal.
          (g) Employee acknowledges that he or she has the ability to earn a
livelihood notwithstanding compliance with the covenants contained herein and
that he or she has entered into this Agreement with full understanding and
acceptance of the terms hereof. Employee further acknowledges that the
restrictions imposed herein are fair and reasonable and are required for the
protection of the Company and are given as an integral part of the severance and
other provisions set forth in this Agreement. The parties expressly agree that
the provisions contained herein are severable independent covenants and are
reasonable limitations as to time, geographical area and scope of activity, and
such restrictions do not impose a greater restraint than is necessary to protect
the goodwill or other business interests of the Company.
          (h) Without limitation of any other right or remedy contained herein
or available at law or in equity, upon any breach by Employee of his or her
obligations set forth in this Section 4, the Company shall have no further
obligation to pay any further payment hereunder or provide any Benefit, and the
Employee shall immediately upon demand repay to the Company all severance
payments received hereunder.
     5. Severability.
          (a) The provisions of this Agreement are severable. In the event that
any one or more of the provisions contained in this Agreement, or the
application thereof in any circumstances is held invalid, illegal, or
unenforceable in any respect for any reason, the validity and enforceability of
any such provision in every other respect and of the remaining provisions of
this Agreement shall not be in any way impaired or affected, it being intended
that all of the rights and privileges contained in this Agreement shall be
enforceable to the fullest extent permitted by law.
          (b) To the extent that any provision hereof is deemed unenforceable by
virtue of its scope, but could be enforceable by reducing the scope, Employee
and the Company agree that same shall be enforced to the fullest extent
permissible under the laws and public policies applied in the jurisdiction in
which enforcement is sought, and that the Company shall have the right, in its
sole discretion, to modify such invalid or unenforceable provision to the extent
required to be valid and enforceable. If any of the covenants contained in this
Agreement, or any part hereof, is held to be unenforceable because of the
duration of such provision or the area covered thereby, the parties agree that
the court making such determination shall have the power to reduce the duration
and/or geographic area of such provision and, in its reduced form, said
provision shall then be enforceable. The parties further acknowledge that the
parties intend to and hereby confer jurisdiction to enforce the covenants
contained in this Agreement upon the courts of any state within the geographical
scope of such covenants. In the event that the courts of any one or more of such
states shall hold such covenants wholly unenforceable by reason of the breadth
of

 



--------------------------------------------------------------------------------



 



such scope or otherwise, it is the intention of the parties hereto that such
determination not bar or in any way affect the right of the Company to the
relief provided above in the courts of any other states within the geographical
scope of such covenants, as to breaches of such covenants in such other
respective jurisdictions, the above covenants as they relate to each state
being, for this purpose, severable into diverse and independent covenants.
     6. Successors. This Agreement and the rights and obligations of the parties
hereto shall be binding upon and inure to the benefit of any successor or
successors of the Company by way of reorganization, merger, acquisition or
consolidation, and any assignee of all or substantially all of the Company’s
business and properties.
     7. Amendments; Waivers. This Agreement may not be orally modified or
amended. It may only be modified or amended by an instrument in writing signed
by Employee and by a duly authorized representative of the Company, other than
Employee. No failure to exercise and no delay in exercising any right, remedy,
or power under this Agreement shall operate as a waiver thereof or as a waiver
of any other right, remedy, or power, nor shall any single or partial exercise
of any right, remedy, or power hereunder preclude any other or further exercise
of any other right, remedy, or other power provided herein or by law or in
equity.
     8. Notices. All notices, requests, demands, and other communications
hereunder shall be in writing, and shall be delivered in person, by facsimile,
or by certified or registered mail with return receipt requested. Each such
notice, request, demand, or other communication shall be effective: (a) if
delivered by hand, when delivered at the address specified on the signature page
hereof; (b) if given by facsimile, when such facsimile is transmitted to the
telefacsimile number specified on the signature page hereof and confirmation is
received; or (c) if given by certified or registered mail, three days after the
mailing thereof. Any party may change its address by notice giving notice to the
other party of a new address in accordance with the foregoing provisions.
     9. Assignment. No benefit hereunder shall be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt to do so shall be void. The Company shall be permitted to assign this
Agreement to any successor.
     10. Integration. This Agreement is intended to be the final, complete, and
exclusive statement of the terms of Employee’s severance by the Company. This
Agreement supersedes all other prior and contemporaneous agreements and
statements, whether written or oral, express or implied, pertaining in any
manner to the severance of Employee, and it may not be contradicted by evidence
of any prior or contemporaneous statements or agreements. To the extent that the
practices, policies, or procedures of the Company, now or in the future, apply
to Employee and are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall control.
     11. Interpretation. The language in all parts of this Agreement shall be in
all cases construed simply according to its fair meaning and not strictly for or
against any party. Whenever the context requires, all words used in the singular
will be construed to have been used in the plural, and vice versa. The
descriptive headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not control, limit, or affect the
interpretation or construction of any of the provisions herein.
     12. Governing Law. This Agreement has been negotiated and executed in the
State of Texas and shall in all respects be governed by and interpreted in
accordance with the laws of the State of Texas without giving effect to
principles of conflict of laws.
[next page is signature page]

 



--------------------------------------------------------------------------------



 



     EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS READ THIS AGREEMENT AND
UNDERSTANDS ITS CONTENTS. EMPLOYEE FURTHER ACKNOWLEDGES THAT THE COMPANY HAS
ADVISED HIM OR HER OF HIS OR HER RIGHT TO CONSULT WITH LEGAL COUNSEL OF HIS OR
HER OWN CHOICE CONCERNING THIS AGREEMENT. BY SIGNING THIS AGREEMENT, EMPLOYEE
AND THE COMPANY AGREE TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT.

     
Address for Notice
  PFSweb, Inc.
500 North Central Expressway
   
Plano, TX 75074
   
Att: Mark Layton
  By:
 
   
 
       Name: Mark Layton
 
       Title: Chief Executive Officer
 
   
 
  EMPLOYEE:
 
   
 
   
 
  Signature
 
   
 
   
 
  Print Name
 
   
 
   
 
  Address
 
   
 
   

 